Case 1:19-cr-00408-MKB Document 142 Filed 09/23/20 Page 1 of 1 PageID #: 937




                                                                           September 23, 2020
BY ECF
The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:     United States v. Michael Konstantinovskiy, 19-Cr-408 (MKB)

Dear Judge Brodie:

       Our office represents Michael Konstantinovskiy in the above-referenced case. Mr.
Konstantinovskiy is currently released on the following bail conditions: a $500,000 personal recognizance
bond, with his travel restricted to the Eastern and Southern Districts of New York.

       We write to request that Mr. Konstantinovskiy be allowed to travel to Montgomeryville,
Pennsylvania on September 29th for a business meeting. He would return home the same day.

         AUSA Shannon Jones has no objection, assuming that Mr. Konstantinovskiy has been compliant
with the terms of his supervised release. Pretrial Services Officer Robert Long immediately consented to
the trip upon Mr. Konstantinovskiy’s request.

        Thank you for your consideration of this matter.


                                                           Sincerely,

                                                              /s/

                                                           Gordon Mehler



cc:     AUSA Shannon Jones (by ECF)
